Case 2:19-cv-10114-PVC Document 20 Filed 09/08/20 Page 1 of 1 Page ID #:1870



 1
                                                                       JS-6
 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   LAURA M. G., 1                                Case No. CV 19-10114 PVC

12                       Plaintiff,

13         v.                                      JUDGMENT
14   ANDREW M. SAUL, Commissioner of
     Social Security,
15
                         Defendant.
16

17

18
           IT IS ADJUDGED that the decision of the Commissioner is AFFIRMED and that
19
     the above-captioned action is dismissed with prejudice.
20

21
     DATE: September 8, 2020
22

23                                             PEDRO V. CASTILLO
24                                             UNITED STATES MAGISTRATE JUDGE

25

26
     1
27
            The Court partially redacts Plaintiff’s name in compliance with Federal Rule of
     Civil Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
28   Administration and Case Management of the Judicial Conference of the United States.
